Carley, Judge.
Appellant-plaintiff in these companion cases is currently incarcerated in a federal detention facility. He filed a civil action against the appellee-defendants, alleging that, subsequent to his incarceration, they had engaged in a successful conspiracy to trespass on his real property and convert his personal property and had thus invaded his privacy. Appellees answered the complaint and thereafter moved for summary judgment. The trial court granted summary judgment in favor of appellees and appellant appeals.
Appellees’ motion was supported by the affidavit of appellant’s step-daughter. The affidavit and records attached thereto established that the affiant, not appellant, was the owner of the realty at the time of appellees’ alleged trespass. Appellees’ affiant also gave, on personal knowledge, an explanation as to what had transpired with regard to the personalty, which explanation totally negated any possibility of *672appellees’ conversion thereof. In addition, appellee Landey submitted his own affidavit, stating that his only possible connection with the alleged controversy had merely been to serve as legal counsel for appellant’s step-daughter and that the legal services which he rendered had been performed with “that degree of care and skill exercised by attorneys generally under similar conditions and like circumstances.”
Decided February 3, 1987.
Edward Dein, pro se.
M. T. Simmons, Jr., Marc A. Astore, Robert L. Goldstucker, for appellees.
Glenn Zell, pro se.
In opposition, no contrary evidence was submitted by appellant. “When a motion for summary judgment is made and supported as provided in this Code section, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this Code section, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.” OCGA § 9-11-56 (e). It follows that the trial court did not err in granting summary judgment in favor of appellees.

Judgments affirmed.


McMurray, P. J., and Pope, J., concur.